DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the following reference numerals are not shown in the figures: “a second recessed opening 21” (first mentioned in lines 25-26 of page 6), “central opening 34” (first mentioned in line 4 of page 7), “distal part 41” and “proximal part 42” (first mentioned in lines 13-14 of page 7), “magnet assembly 50” (first mentioned in line 30 of page 7), “sealing 60” (first mentioned in line 20 of page 60 regarding figure 9), and Fig. “9B” (mentioned in line 32 of page 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, lines 4-5, “a first pivot hinge…rotatable about a pin” is confusing.  It is not clear exactly how many pin or pins there are in the door device, as the hinges are provided on opposite sides of the door leaf.  Further, it is not clear how the “pin” is related/linked to the door leaf since the claim does not shown any connection of the pin.  
In claim 19, line 5, “pivot hinge” should be “pivot hinges”, referring to both the first and second hinges.
In claim 19, line 6, before “provided”, “respectively” should be added to clarify the number of hinge on each side.
In claim 19, lines 14, 23 and 26, “a proximal end” is confusing since the term “end” is not harmonized with “a distal part” of the attachment member.
In claim 19, line 19, it is not clear which faces “the faces” are referring to.  Perhaps, “the faces” should have been “each pairs of the parallel faces”.
In claim 19, line 19, “between faces” should be “between side walls” since the “side walls”, not “faces”, of the recessed opening are defined in the claim (line 9).  Note similar errors in other claims (e.g., claims 20 and 21).
In claim 19, line 21, “faces” should be “side walls”.
In claim 20, line 2, it is not clear what is being defined as “the sleeve surface”, and “faces” should be “side walls”.
In claim 25, it is not clear how “an elongate recessed opening” is defined over the same stated in claim 19.  For clarity, “an” should be replaced with “a second” or “an additional”.  Note similar errors in claim 35.
In claim 29, line 2, “the” should be “each”, and line 3, “stopper device bear” should be “stopper devices bear”, referring to both the first part and the second part.
Regarding claim 34, see similar errors found in claim 19 and addressed above.
In claim 35, lines 1-2, “the first pivot hinge” and “the hinge pin” lack antecedent basis.
Allowable Subject Matter
Claims 19-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 9,140,045 B1 (Finkelstein et al.) shows an adjustable hinge using a polygonal seating plate nesting in a polygonal recess to adjust the position of the hinge pin.
2,611,921 (Weidelstam) shows a butt hinge, one of the hinge leaves having an octagonal plate adjustably disposed in a recess of a mounting plate and fastened by a screw, and the mounting plat and the hinge leaf being concealed by a cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 5, 2022